Citation Nr: 0315452	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

1.  Entitlement to a compensable rating for residuals of a 
mandible fracture.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability due to 
trauma incurred on August 24, 1978.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
paranoid type.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolysis with 
spondylolisthesis L5-S1.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malocclusion of the 
jaw with pain and nerve damage.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury/concussion.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
sinus injury.

8.  Entitlement to service connection for residuals of an eye 
injury.

9.  Entitlement to service connection for stomach 
disabilities, including gastroesophageal reflux disease.

10.  Entitlement to service connection for impotence.

11.  Entitlement to service connection for residuals of 
facial injuries. 

12.  Entitlement to service connection for temporomandibular 
joint dysfunction.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for residuals of a 
neck injury/whiplash.

15.  Entitlement to service connection for choking.  

16.  Entitlement to service connection for a knee disability.

17.  Entitlement to service connection for arthritis of the 
back and chest.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for residuals 
of a mandible fracture.  


REMAND

In his substantive appeal on the issue of entitlement to a 
compensable rating for residuals of a mandible fracture 
received in December 2000, the veteran indicated that he 
wished to testify at a personal hearing before a Veterans Law 
Judge at the RO.  In a subsequent substantive appeal filed in 
April 2001, he indicated that he did not want a Board 
hearing.  

In a May 2003 letter, the Board requested clarification from 
the veteran as to whether he still wished to be scheduled for 
a hearing before a Veterans Law Judge.  He responded that he 
wanted a videoconference hearing before a Veterans Law Judge 
at the RO.  

The law provides that if suitable facilities and equipment 
are available, a veteran may request a videoconference 
hearing before a Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(e) (West 2002); 
38 C.F.R. §§ 20.703, 20.704 (2002).  Since the veteran has 
indicated that he wants a videoconference hearing, the case 
must be returned to the RO.  

Additionally, it appears that additional evidence has been 
associated with the file since the case was certified to the 
Board.  The RO has not had the opportunity to readjudicate 
the issue on appeal in light of this additional evidence, and 
the veteran has not waived consideration of the evidence by 
the agency of original jurisdiction.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Further, in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies an appellant a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

The Board also received a notice of disagreement from the 
veteran's attorney pertaining to the issues addressed in a 
January 2003 rating decision.  However, the RO has not had 
the opportunity to provide the veteran with a statement of 
the case on these issues.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  

Finally, it is noted that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If the benefit 
sought remains denied, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
attorney the appropriate opportunity to 
respond.  

3.  The RO should provide the veteran and 
his representative with a statement of 
the case pertaining to the issues 
addressed in the January 2003 rating 
decision (i.e., issues 2-17 listed on the 
initial pages of this document).  The 
veteran should also be advised of what 
actions he must take in order to perfect 
an appeal on these issues if he wishes 
them to be considered by the Board.  

4.  Thereafter, the RO should schedule 
the veteran for a videoconference hearing 
before a Veterans Law Judge at the RO.  
The veteran and his attorney should be 
notified of the date and time of any such 
hearing.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


